Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-22 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 3/15/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103 are necessitated by the instant amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20080011601) in view of LG (“LG Display Co”, KR20080061911A, as cited in IDS).

As to claim 1, Lau discloses a deposition apparatus comprising:
A shield member having a lattice shape in plan view with first and second short side edges in a first direction and long side edges in a second direction (figure 2: rectangular shield 136 with long edges [vertical] and short edges [horizontal]);
A bracket member including a first and second bracket member on the short side edges and the first bracket members is coupled to the first short side edge (figure 2: brackets 144 [first bracket] and figure 3a: brackets 138 secured to shield 136 [detailed view of side opposite brackets 144]);
A plurality of anode bars extending along the second direction and stably placed on each of the first and second bracket member (figure 2: anode bars 134);
A target covering the anode bars (figure 1: target 102 over anode 134);
The anode bars extend beyond the first bracket member (figure 3a: showing anode 134 extending through bracket 138 to cooling connection 142);
The anode bar is physically separated from the shield member by the bracket (figures 3a and 3b: showing brackets 138 and 144 to provide a gap and separated feedthrough between the anode 134 and shield 136);
A first shield member and a second shield member on first and second short sides, each including an upper shield member coupled to the bracket member along the second direction, and a lower shield member spaced apart from the bracket member and extending along a third direction perpendicular to the first and second directions (figure 2: shield portions [unlabeled] extending into chamber wall and into substrate ring shield 116 for connection purposes; figure 1: shields 136 and 130; figures 2 and 3a: shield coupled to anode by bracket 138).


Lau, while disclosing first and second bracket members to secure the anode with one bracket member, the second, on the shield, is silent as to the second bracket member secured to the shield.  Lau, while disclosing one upper shield overlapping the anode (at anode extensions, figures 1/3a), is silent as to both overlapping the anode.
LG discloses knowledge in the art of providing a rod anode within a sputtering deposition apparatus between the target and substrate, in which the rod anode is supported by a bracket connected to each of a first and second side of a ground shield within the chamber (abstract; figures 2-3: rode anode 22 with bracket 25/25a connected to shield 40).  LG also discloses knowledge in the art of ‘angling’ the surfaces of the shields so as to overlap the anode bar in plan view (figure 2: showing shield 40 with angle ‘alpha’ to ‘shadow’ deposition source and overlap underlying anode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bracket connection directly to a chamber shield and angled shield, as disclosed by LG, in the system of Lau, because this allows for a simpler direct connect alternative to the bent gap bracket system of Lau connecting to the wall beyond the shield (Lau at figure 3b).
	As to claim 2, Lau discloses bracket fixing members including a hole in a first bracket and groove in the second bracket member with the anode bar extending through the hole and placed in the groove (figures 3a-b: showing brackets 138 and 144 with respective hole and groove for placement and securing of anode 134).
	As to claim 3, Lau discloses the anode bars are spaced apart in the first direction (figure 2: spaced apart anode bars 134) and are grounded (abstract; paragraph 9).
	As to claim 4, Lau discloses the bars are spaced apart at a greater width than double the bar width (figure 2: showing relative sizes of bars and gaps between bars).
	As to claim 5, LG discloses an anode rod with a length shorter than the length of the shield (figure 2: showing relative length [vertical direction of figure as shown] of rod 22 vs shield 40).
	As to claims 6-7, Lau discloses upper and lower shield portions (figure 1: shields 136 and 130) with extensions coupled to the brackets (figures 2 and 3a: shield coupled to anode by bracket 138) and a portion on the lateral side of the anode (figure 2: shields extending adjacent to location of anode 134) and having portions perpendicular to first and second directions (figure 2: shield portions [unlabeled] extending into chamber wall and into substrate ring shield 116 for connection purposes).
	As to claim 8, Lau discloses a backing plate supporting the target and connected to the wall component supporting the shield (figure 2: backing 104 and connection to wall 132 to indirectly support shield 136).
	As to claim 9, Lau discloses an insulating member below the backing plate (figure 2: unlabeled o-ring connection behind backing plate 104).
	As to claim 10, Lau discloses a magnet member below the target (figure 2: magnetron 110).
	As to claim 12, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	Lau, however, discloses sputter deposition onto the substrate from the target (abstract; paragraph 5).
	As to claim 13, LG discloses the target comprises metal (background, paragraphs 5-7).
	As to claim 14, Lau discloses increase in deposition uniformity (abstract).
	As to claim 15, LG discloses an embossed anode rod to increase its durability (abstract).  Although LG does not explicitly disclose embossing of the bracket members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the embossing technique on other chamber components, including the brackets, to achiever similar improvements in durability during a plasma deposition operation.

As to claim 17, Lau discloses a deposition method comprising providing:
A shield member having a lattice shape in plan view with first and second short side edges in a first direction and long side edges in a second direction (figure 2: rectangular shield 136 with long edges [vertical] and short edges [horizontal]);
A bracket member including a first and second bracket member on the short side edges and the first bracket members is coupled to the first short side edge (figure 2: brackets 144 [first bracket] and figure 3a: brackets 138 secured to shield 136 [detailed view of side opposite brackets 144]);
A plurality of anode bars extending along the second direction and stably placed on each of the first and second bracket member (figure 2: anode bars 134);
A target covering the anode bars (figure 1: target 102 over anode 134);
The anode bars extend beyond the first bracket member (figure 3a: showing anode 134 extending through bracket 138 to cooling connection 142);
The anode bar is physically separated from the shield member by the bracket (figures 3a and 3b: showing brackets 138 and 144 to provide a gap and separated feedthrough between the anode 134 and shield 136);
A substrate facing the target with the anode between the target and substrate (figure 1: susceptor [substrate support] 112 opposite target 102 with anode 134 therebetween; paragraph 33: placement of substrate on support).

Lau, while disclosing first and second bracket members to secure the anode with one bracket member, the second, on the shield, is silent as to the second bracket member secured to the shield.  Lau is also silent as to an embossed anode and bracket.
LG discloses knowledge in the art of providing a rod anode within a sputtering deposition apparatus between the target and substrate, in which the rod anode is supported by a bracket connected to each of a first and second side of a ground shield within the chamber (abstract; figures 2-3: rode anode 22 with bracket 25/25a connected to shield 40).  
Although LG does not explicitly disclose embossing of the bracket members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the embossing technique on other chamber components, including the brackets, to achiever similar improvements in durability during a plasma deposition operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bracket connection directly to a chamber shield and embossing, as disclosed by LG, in the system of Lau, because this allows for a simpler direct connect alternative to the bent gap bracket system of Lau connecting to the wall beyond the shield (Lau at figure 3b) and improved durability of components.

As to claim 18, Lau discloses bracket fixing members including a hole in a first bracket and groove in the second bracket member with the anode bar extending through the hole and placed in the groove (figures 3a-b: showing brackets 138 and 144 with respective hole and groove for placement and securing of anode 134).
	As to claim 19, Lau discloses the anode bars are spaced apart in the first direction (figure 2: spaced apart anode bars 134) and are grounded (abstract; paragraph 9).
As to claim 20, Lau discloses sputter deposition including target cathode potential (paragraph 6).
As to claim 21, Lau disclsoes sputter deposition onto the substrate (abstract; paragraphs 5-6).
As to claim 22, Lau discloses a deposition method comprising providing:
A shield member having a lattice shape in plan view with first and second short side edges in a first direction and long side edges in a second direction (figure 2: rectangular shield 136 with long edges [vertical] and short edges [horizontal]);
A bracket member including a first and second bracket member on the short side edges and the first bracket members is coupled to the first short side edge (figure 2: brackets 144 [first bracket] and figure 3a: brackets 138 secured to shield 136 [detailed view of side opposite brackets 144]);
A plurality of anode bars extending along the second direction and stably placed on each of the first and second bracket member (figure 2: anode bars 134);
A target covering the anode bars (figure 1: target 102 over anode 134);
The anode bars extend beyond the first bracket member (figure 3a: showing anode 134 extending through bracket 138 to cooling connection 142);
The anode bar is physically separated from the shield member by the bracket (figures 3a and 3b: showing brackets 138 and 144 to provide a gap and separated feedthrough between the anode 134 and shield 136).

Lau, while disclosing first and second bracket members to secure the anode with one bracket member, the second, on the shield, is silent as to the second bracket member secured to the shield.  Lau is also silent as to an embossed anode and bracket.
LG discloses knowledge in the art of providing a rod anode within a sputtering deposition apparatus between the target and substrate, in which the rod anode is supported by a bracket connected to each of a first and second side of a ground shield within the chamber (abstract; figures 2-3: rode anode 22 with bracket 25/25a connected to shield 40).  
Although LG does not explicitly disclose embossing of the bracket members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the embossing technique on other chamber components, including the brackets, to achiever similar improvements in durability during a plasma deposition operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bracket connection directly to a chamber shield and embossing, as disclosed by LG, in the system of Lau, because this allows for a simpler direct connect alternative to the bent gap bracket system of Lau connecting to the wall beyond the shield (Lau at figure 3b) and improved durability of components.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of LG, as applied to claim 6 above, and further in view of Ding (US 5736021).
As to claim 11, Lau is silent as to a floating mask on an inner side of the upper shield.
Ding discloses a sputtering deposition apparatus in which a target and backing plate supporting an upper shield and lower shield (abstract; figure 2-3).  Ding also discloses knowledge in the art of providing a shield with electrically floating extension portions surrounding the shield and providing an opening through which the deposition occurs and protecting the shield and other chamber components from plasma flux (figure 3: upper shield 32 with floating shield 30 and portion 72 inside of shield 32; abstract: use of float potential to protect against electrical flux from ions/plasma).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use floating masks/shields, as disclosed by Ding, in the system of Lau in view of LG, because this protects against electrical flux from ions and plasma (Ding at abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of LG, as applied to claim 1 above, and further in view of Demos (US 20040099817).
As to claim 16, Lau discloses the bars are spaced apart at a greater width than double the bar width (figure 2: showing relative sizes of bars and gaps between bars), but is silent as to a narrower bar spacing in an outer areas for the bars.
Demos discloses a grid anode for an electron source in which the spacing of the grid between the inner and outer regions are adjusted, including smaller spacing in the outer region, to adjust for edge effects causing decrease in intensity on outer edges of the apparatus (abstract; figures 5a-b; paragraph 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust a grid spacing at the edge, as disclosed by Demos, in the plasma processing system with an anode grid of Lau, because this allows for adjustment of the anode effect to compensate for edge effects (Demos at paragraph 27).

Response to Arguments
Applicant argues in the remarks that the claims, as instantly amended, are allowable as Lau does not teach the first and second upper shields overlapping the anode bar.  While Lau does only disclose one upper shield overlapping the anode bar (at the extension portion of the anode on one side, as discussed above), LG, as additionally relied upon for the 103 rejection of this claim, discloses knowledge in the art of angling an upper shield above an anode bar so as to create a shadow effect from the deposition source, the angled surface of the shield therefore overlapping the edges of the anode bar (LG at figure 2).  Therefore, this argument is not found persuasive.
Applicant argues in the remarks that LG only discloses embossing the anode bars and not the brackets, and the embossing cannot be expanded to these components without impermissible hindsight recombination.  LG discloses the embossing of the anode in order to improve its durability and prevent bending.  One of ordinary skill in the art would recognize that embossing is a general technique widely used for various reasons, including to increase structural integrity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use embossing to increase structural integrity, as explicitly disclosed by LG, on other components including structural connections such as brackets.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794